Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/7/2021 has been entered.
 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the 

Claims 4, 7, and 8, 14-23, 25, and 26-29 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ejiri et al. (2014/0227784) as evidenced by the admitted prior art of Kobel et al. (Methods in Molecular biology, Vol. 811, 2012, pages 101-112, XP009185724).
With regard to claim 25, Ejiri et al. teach cell culture devices capable of aggregating cells comprising at least one cavity comprising microwells (11) capable of receiving one cell wherein each of said plurality of microwells comprises a vertical sidewall and a curved bottom (Figure 6A). 
With regard to claims 26 and 28, Ejiri at al. further teach wherein each of said plurality of microwells comprises a diameter, a height, and a diameter, height and interwell distance that are each separate from one another. It should be noted that this last phrase doesn’t appear to limit the structure of the claim.  Specifically, with reference to the new limitation of letter b). Ejiri et al. teach the 1:10 ratio in their Example 2 [0061] given their D of 200um and W of 20um.
With regard to claims 27 and 28. Ejiri et al. teach that “as a result of studies on various heights H and equivalent diameters D”[0045] teaching therefore the capability of the art to have microwells with equivalent height and diameters.
With regard to new claim 29, Eijiri et al. teach a device capable of aggregating cells comprising a plurality of cavities, a plurality of microwells dispoased in each of the plurality of cavities, the plurality of microwells each configured to receive a cell, the plurality of microwells each comprising: a vertical sidewall; (Figure 3) and a curved bottom (Figure 6A), wherein each of the plurality of microwells has a diameter, a height and an interwell distance which are configured independently from each other (it 
With regard to claims 4, 5, and 25 Ejiri et al. teach such diameters and heights [0042].  Applicant should amend if they require a particular structural attribute for this functionality.  It should also be noted that altering the sizing would be interpreted as an obvious to optimize type of use.
With regard to claim 6, Ejiri et al. teach various shapes or sizes (Figures 6A-6C).
With regard to claims 7 and 8, Ejiri et al. teach 5um between wells [0008].
With regard to claims 14-15, 29, Ejiri et al. teach coating their microwells with a hydrogel such as polyethylene glycol [0057].
Ejirir et al. do not teach the specifics of the hydrogel being claimed in claims 16-23, 25, and 26.
However, in their own application at [0173], Applicant points to the work of Kobel et al. [0186] to teach the various functionalization options presently being claimed and the concept of making a microwell assay tray from a biomimetic hydrogel.  Specifically, Kobel et al. teach making microwell arrays from hydrogels (Abstract).
It would have been obvious to a person of skill in the art at the time the invention was being made to have incorporated the functionalization schemes of Kobel and making the device from a hydrogel for the expected benefit of imparting great specificity on the process and the ability to retain specific cell types.

Claims 10-12 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ejiri et al. (2014/0227784) as evidenced by the admitted prior art of Kobel et al. (Methods in Molecular biology, Vol. 811, 2012, pages 101-112, XP009185724)and in view of Junger (2010/0015697). 
With regard to claims 10-12, the teachings of Ejiri et al. and Kobel can be seen above.

Junger et al. teach wells fashioned to receive cells similar to Ejiri but also teach microfluidic channels stemming from their base and operating at small scales such as (micro, nano, pico liters)[0005](figure 11).
It would have been obvious to a person of skill in the art at the time the invention was made to have used the underlying system of Junger et al. below the microwells of Ejiri et al. and Kobel for the expected benefit of providing a system that could handle culturing of cells and the automation of highly manual laboratory processes, such as in vitro fertilization, onto a single substrate [0005].

Response to Arguments
Applicant's arguments filed 9/7/2021 have been fully considered and are persuasive in part.  Applicant is to be thanked for their arguments regarding the 112 (b) rejection of record.  They are convincing and the rejection has been dropped.  
The Examiner has newly rejected claim 29 under a 103 rejection as can be seen above.  Applicant’s recitation of “which are configured independently from each other” is interpreted as a mental step potentially used in the production of the device.  Such step of intended use has been given the appropriate amount of patentable weight.  
Applicant’s argue that the office does not specifically addresss the claimed limitation but they do not refute the specific citations presently made [0042] and see above rejection.  
Furthermore it is the opinion of the examiner that altering the sizing would be interpreted as an obvious to optimize type of use.
Also, it should be noted that the cited, related prior art of Cheng et al. (below in the Conclusion) teaches similarly sized heights, diameters for their hydrogel layers of their microfluidic devices (Figure 
Applicants are encouraged to further positively recite the structure of their microgel-based wells such that their novelty and unobviousness becomes clear.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.   In an attempt to show the well known nature in the prior art of making microfluidic devices from microgels, Cheng et al. (Lab on a chip 2007, 7, 763-769) is also brought to the applicant’s attention.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SALLY ANNE MERKLING whose telephone number is (571)272-6297.  The examiner can normally be reached on Tuesday-Friday 7:00AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill A Warden can be reached on 571-272-1267.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic 




/SALLY A MERKLING/Primary Examiner, Art Unit 1798                                                                                                                                                                                                        9/20/2021